Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 3/3/2021
Claims 1-20 have been submitted for examination
Claims 1-20 have been rejected
Claim Objections
1.	Claim 20 is objected to because of the calim20 recites “SDTM” and “PCIe TM”  . Trade Marks “TM” cannot be claimed.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Amaki et al. US publication no. 2019/0074283 (Hereinafter Amaki).
3.	In regard to claim 1, Amaki teaches:
A memory system, comprising: 
(Figure 1 in Amaki)
a nonvolatile memory; and 
(Figure 1, ref. (10A/B) in Amaki)
a memory controller configured to execute a patrol 5process, 
(Figure 1, ref. (20) in Amaki)
in response to a first command set from a host device, 
(Figure 7, step (S10) and sections [0100]-[0101] in Amaki)
wherein, in the patrol process, the memory controller is configured to: 
read first data from the nonvolatile memory; and 10not output the first data to the host device.
(Figure 7, step (S11) (S13) and sections [0102]-[0107] and claim 8 in Amaki)
4.		In regard to claim 2, Amaki teaches:
The memory system of claim 1, wherein the first command set specifies a memory region associated with the first data in the nonvolatile memory.
(Figure 7, step (S14) and sections [0103]-[0108) in Amaki)
5.		In regard to claim 3, Amaki teaches:
The memory system of claim 1, wherein the first 15command set specifies a first period of the patrol process.
(Figure 8 in Amaki)
6.		In regard to claim 4, Amaki teaches:
The memory system of claim 3, wherein the memory controller is configured to repeatedly execute the patrol process every first period, in response to the first command set.
(Figure 11 in Amaki)
7.		In regard to claim 5, Amaki teaches:
The memory system of claim 4, wherein the memory controller is configured to output, to the host device, information indicative of whether the patrol process is repeatedly executed every first period, in response to a second command from the host device, after receipt of the 25first command set.
(Figures 11 and 13 in Amaki)
8.		In regard to claim 6, Amaki teaches:
The memory system of claim 1, wherein the memory controller is configured to execute the patrol process only once, in response to the first command set.
(Figure 7, step (S14) in Amaki)
9.		In regard to claim 7, Amaki teaches:
The memory system of claim 1, wherein the first command set specifies a first priority of the patrol process.
(Figures 11 and 13 in Amaki)
10.		In regard to claim 8, Amaki teaches:
The memory system of claim 7, wherein the memory 5controller is configured to: 
execute a host read process that reads second data from the nonvolatile memory and outputs the second data to the host device, in response to a third command set from the host device; and 10
determine whether to execute the patrol process in priority to the host read process based on the first priority, in response to the first priority.
(Figures 11 and 13 and sections [0120]-[0125] in Amaki)
11.		In regard to claim 9, Amaki teaches:
The memory system of claim 1, wherein the first command set specifies if the patrol process 15is a first patrol process or a second patrol process, and the memory controller is configured to, in the first patrol process and the second patrol process, detect an error contained in the first data, 20in the second patrol process, generate third data in which the error contained in the first data has been corrected, and update a read voltage applied to the nonvolatile memory based on the first data and the third data.
(Figures 20 and 21 and sections [0174]-[0177] in Amaki)
12.	In regard to claim 10, Amaki teaches:
The memory system of claim 9, wherein the memory controller is configured to output, to the host device, information indicative of whether a number of error bits- 90 - detected is a threshold or more, in response to a fourth command from the host device, after the patrol process is executed.
(Figures 20 and 21 and sections [0174]-[0177] in Amaki)
13.	In regard to claim 11, Amaki teaches:
The memory system of claim 1, wherein the memory 5controller is configured to cancel execution of the patrol process, in response to a fifth command set from the host device, after receipt of the first command set.

14.	In regard to claim 12, Amaki teaches:
The memory system of claim 1, wherein the first command set specifies a first period and a 10first priority of the patrol process, and the memory controller is configured to output, to the host device, information including a second period or a second priority, in response to a sixth command set regarding the patrol process from the host device, after 15receipt of the first command set.
(Figures 22 & 23 and sections [0186]-[0191] in Amaki)
15.		In regard to claim 13, Amaki teaches:
The memory system of claim 12, wherein the second period differs from the first period, and the second priority differs from the first priority.
(Figures 22 & 23 and sections [0186]-[0191] in Amaki)
16.		In regard to claim 14, Amaki teaches:
The memory system of claim 12, wherein the memory controller is configured to acquire information including the second period or the second priority from the nonvolatile memory, in response to the sixth command set.
(Figures 6 & 22 & 23 and sections [0186]-[0191] in Amaki)
17.		In regard to claim 15, Amaki teaches:
The memory system of claim 12, 25wherein the memory controller is configured to, in response to the sixth command set: 
acquire a device ID from the nonvolatile memory; and - 91 – 
output the information including the second period or the second priority to the host device based on the device ID.
(Figure 6 in Amaki)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112